Name: Commission Regulation (EEC) No 941/90 of 11 April 1990 reintroducing the levying of the customs duties applicable to reception apparatus of CN codes 8527, 8528 and 8529 originating in Malaysia to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 96/50 Official Journal of the European Communities 12. 4. 90 COMMISSION REGULATION (EEC) No 941/90 of 11 April 1990 reintroducing the levying of the customs duties applicable to reception apparatus of CN codes 8527, 8528 and 8529 originating in Malaysia to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply tries and territories concerned may at any time be reintro ­ duced as soon as the individual ceilings in question are reached at Community level ; Whereas, in the case of reception apparatus of CN codes 8527, 8528 and 8529 originating in Malaysia the indivi ­ dual ceiling amounts to ECU 4 200 000, whereas that ceiling was reached on 31 January 1990, by charges of imports into the Community of the products in question originating in Malaysia ; whereas, it is appropriate to rein ­ troduce the levying of customs duties for the products in question with regard to Malaysia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, in pursuance of Articles 1 and 6 Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of Regulation (EEC) No 3896/89 provides that the levying of customs duties on imports of the products in question originating in each of the coun ­ HAS ADOPTED THIS REGULATION : Article 1 As from 1990, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3896/89, shall be reintroduced on imports into the Community of the following products, originating in Malaysia : Order No CN code Description 10.1060 8527 11 10 8527 1 1 90 8527 21 10 8527 21 90 8527 29 00 8527 31 10 8527 31 91 8527 31 99 8527 32 90 8527 39 10 8527 39 91 8527 39 99 8527 90 91 8527 90 99 8528 10 61 8528 10 69 8528 10 80 8528 10 91 8528 10 98 8528 20 20 8528 20 71 8528 20 73 8528 20 79 8528 20 91 8528 20 99 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 99 Reception apparatus for radio-telephony, radio-telegraphy - or radio-broadcasting, whether or not combined in the same housing with recording or reproducing apparatus or a clock Television receivers (including video monitors and video projec ­ tors), whether or not combined in the same housing, with radio ­ broadcast receivers or sound or video recording or reproduction apparatus, excluding video recording or reproducing apparatus incorporating a video tuner and goods of subheadings 8528 10 50, 8528 10 71 , 8528 10 73, 8528 10 79 (') OJ No L 383, 30 . 12. 1989, p. 1 . 12. 4. 90 Official Journal of the European Communities No L 96/51 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1990 . For the Commission Christiane SCRIVENER Member of the Commission